FlLED

APR 9 zma
IN THE UNITED sTATEs DlsTRICT CoURT °’B'i§i,?¢§<§¥‘§l‘§§§£§“r‘
FoR THE DIsTRICT oF MoNTANA B‘""‘QS
BILLINGS DivrsioN
UNITED sTArEs oF AMERICA,
CR 13-101-BLG-sPW

Plaintiff,

Vs. ORDER

CHARLES J()SEPH WALKS,

 

Defendant.

 

Upon the Defendant’s Motion for Early Termination of Supervised Release
(Doc. 28) pursuant to Title 18 U.S.C. § 3583(e)(1), and good cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Charles Walks’ term of supervised release is terminated as of the date of this
Order.

The Clerl< shall notify the U.S. Probation Offioe of the making of this Order.

c "M_' 1
DATED this _Z day of Aprll, 2019.

SUSAN P. WATTERS
United States District Judge

